DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue et al (WO 2015140884 A1) (hereinafter Higashiiue) in view of Itatsu et al (JP 2000179996 A) (hereinafter Itatsu) and further in view of Sun et al (KR 20150056317 A) (hereinafter Sun)
Regarding Claim 1, Higashiiue teaches
A refrigeration cycle apparatus (Abstract), comprising:
a refrigerant circuit (Fig 5: The circuit corresponds to the main path 10) having a compressor (Fig 5: Compressor 1), a condenser (Fig 5: Condenser 2), an expansion device (Fig 5: Expansion valve 3), an evaporator (Fig 5: Evaporator 4), and an accumulator (Fig 5: Accumulator 5) that are connected by a pipe (Page 3: Each component is connected by refrigerant/coolant piping); and
a liquid level detection device that is provided in the vessel of the accumulator and that is configured to detect a liquid level of liquid refrigerant stored in the vessel (Page 9, Roughly 1st Paragraph: The liquid level detection means 16 is provided in the accumulator and measures the level of liquid refrigerant in the accumulator),
Higashiiue fails to teach
the accumulator including a vertical cylindrical vessel;
wherein the liquid level detection device comprises:
a first plate formed in a plate shape; and
a second plate formed in a plate shape and disposed to face the first plate,
wherein the vessel includes:
a vessel main body;
an inlet pipe connected to an upper surface portion of the vessel main body and allowing refrigerant to flow in through the inlet pipe; and
an outlet pipe connected to the upper surface portion of the vessel main body and allowing the refrigerant that is present inside the vessel main body to flow out through the outlet pipe,
wherein the inlet pipe is configured such that the refrigerant including liquid droplets having flowed into the vessel main body from the inlet pipe flows while swirling along a wall surface of the vessel main body, and
wherein the first plate is disposed in such a manner that a surface opposite to a surface facing the second plate is orthogonal to a flow direction of the refrigerant including liquid droplets around the first plate flowing through the inlet pipe in the vessel while swirling along a wall surface of the vessel main body.
Itatsu, from the same field of endeavor, discloses
the accumulator including a vertical cylindrical vessel (Page 3, Par [0014]: The accumulator has a cylindrical casing; Fig 1: The cylindrical casing is vertical);
wherein the vessel includes:
a vessel main body (Page 2, Par [0003]: A cylindrical casing 50 is provided; Thus, the cylindrical casing corresponds to the vessel main body);
an inlet pipe connected to an upper surface portion of the vessel main body and allowing refrigerant to flow in through the inlet pipe (Abstract: Refrigerant is fed through an inlet 53a; Fig 1: The inlet is connected to an upper surface portion of the cylindrical casing); and
an outlet pipe connected to the upper surface portion of the vessel main body and allowing the refrigerant that is present inside the vessel main body to flow out through the outlet pipe (Page 3, Par [0011]: Refrigerant flows out of the outlet 54a; Fig 1: The outlet 54a is connected to the upper surface portion of the cylindrical casing),
wherein the inlet pipe is configured such that the refrigerant including liquid droplets having flowed into the vessel main body from the inlet pipe flows while swirling along a wall surface of the vessel main body (Page 4, Par [0021]: The refrigerant swirls along the inner surface of the peripheral wall; Fig 1: The swirling is denoted by the symbol R)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue with Itatsu such as to include the accumulator including a vertical cylindrical vessel; wherein the vessel includes: a vessel main body; an inlet pipe connected to an upper surface portion of the vessel main body and allowing refrigerant to flow in through the inlet pipe; and an outlet pipe connected to the upper surface portion of the vessel main body and allowing the refrigerant that is present inside the vessel main body to flow out through the outlet pipe, wherein the inlet pipe is configured such that the refrigerant including liquid droplets having flowed into the vessel main body from the inlet pipe flows while swirling along a wall surface of the vessel main body in order to allow refrigerant to flow into the accumulator, be separated using a swirling effect along the walls of the cylindrical vessel, then allow refrigerant to flow out of the accumulator.
Higashiiue and Itatsu fail to teach
wherein the liquid level detection device comprises:
a first plate formed in a plate shape; and
a second plate formed in a plate shape and disposed to face the first plate,
wherein the first plate is disposed in such a manner that a surface opposite to a surface facing the second plate is orthogonal to a flow direction of the refrigerant including liquid droplets around the first plate flowing through the inlet pipe in the vessel while swirling along a wall surface of the vessel main body
Sun, from the same field of endeavor, discloses
wherein the liquid level detection device (Fig 3, Page 4: Oil level sensing apparatus 60) comprises:
a first plate formed in a plate shape (Fig 3: Electrode plate 61); and
a second plate formed in a plate shape and disposed to face the first plate (Fig 3: Electrode plate 62 faces electrode plate 61)
wherein the first plate is disposed in such a manner that a surface opposite to a surface facing the second plate is orthogonal to a flow direction of the refrigerant including liquid droplets around the first plate flowing through the inlet pipe in the vessel while swirling along a wall surface of the vessel main body (Fig 1: The electrode plate 61 is disposed in such a manner that a surface opposite to a surface facing the electrode plate 62 is orthogonal to a flow direction of the oil that flows from the inlet 13; The examiner notes that the close proximity of the oil level sensing apparatus 60 to the wall will produce turbulence and therefore a swirling of the oil)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu with Sun such that the liquid level detection device comprises: a first plate formed in a plate shape; and a second plate formed in a plate shape and disposed to face the first plate wherein the first plate is disposed in such a manner that a surface opposite to a surface facing the second plate is orthogonal to a flow direction of the refrigerant including liquid droplets around the first plate flowing through the inlet pipe in the vessel while swirling along a wall surface of the vessel main body in order to determine the level of liquid between the plates of the liquid level detection device.
Regarding Claim 5, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue and Itatsu fail to teach
wherein each of the first plate and the second plate comprises an electrode
wherein the liquid level detection device is configured to measure a capacitance between the first plate and the second plate
Sun, from the same field of endeavor, discloses
wherein each of the first plate and the second plate comprises an electrode (Fig 3: First and second connecting members 650 and 651)
wherein the liquid level detection device is configured to measure a capacitance between the first plate and the second plate (Abstract: Oil level is determined by checking a change in the capacitance)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu with Sun such that wherein each of the first plate and the second plate comprises an electrode wherein the liquid level detection device is configured to measure a capacitance between the first plate and the second plate in order to accurately determine the level of liquid in the vessel.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Itatsu and Sun, as applied to claim 1 above, and further in view of Henn et al (WO-2012102701-A1) (hereinafter Henn).
Regarding Claim 2, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue, Itatsu, and Sun fail to teach
wherein the first plate is disposed in such a manner that a signal travels between the first plate and the second plate in a direction parallel to the flow direction of the refrigerant around the first plate in the vessel
Henn, from the same field of endeavor, discloses
wherein the first plate is disposed in such a manner that a signal travels between the first plate and the second plate in a direction parallel to the flow direction of the refrigerant around the first plate in the vessel (Fig 1: The plates of the capacitor 20 are disposed in such a manner that the electric field travels between the plates in a direction parallel to the vertical flow direction of the liquid around the top plate of the capacitor; The examiner notes that in the Sun reference the surfaces of the plates lie in a vertical plane whereas the surfaces of the plates in the Henn reference have been rotated such as to lie in a horizontal plane)
It would have been obvious before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Henn such that the first plate is disposed in such a manner that a signal travels between the first plate and the second plate in a direction parallel to the flow direction of the refrigerant around the first plate in the vessel in order to determine the level of liquid in the vessel.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Itatsu and Sun, as applied to claims 1 and 3 respectively, and further in view of Pardy (GB-2268271-A) (hereinafter Pardy).
Regarding Claim 3, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue, and Itatsu fail to teach
wherein each of the first plate and the second plate comprises an electrode
wherein a heat generating element having an electrical resistance that varies depending on a temperature is provided between the first plate and the second plate, and
wherein the liquid level detection device is configured to measure the temperature and a resistance value of the heat generating element.
Sun, from the same field of endeavor, discloses
wherein each of the first plate and the second plate comprises an electrode (Fig 3: First and second connecting members 650 and 651)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue and Itatsu with Sun such that each of the first plate and the second plate comprises an electrode in order for electrical power to be supplied to the plates to which the electrodes are connected.
Sun fails to teach
wherein a heat generating element having an electrical resistance that varies depending on a temperature is provided between the first plate and the second plate, and
wherein the liquid level detection device is configured to measure the temperature and a resistance value of the heat generating element.
Pardy, from the same field of endeavor, discloses
wherein a heat generating element having an electrical resistance that varies depending on a temperature is provided between the first plate and the second plate (Fig 2: Resistor card 28 is provided between the plates 20 and 22; Page 3, 1st Paragraph: The electrical resistance varies according to how many of the teeth have made contact with the resistor card; Page 2, 4th Paragraph: Temperature changes cause the teeth to deflect; The examiner thus notes that electrical resistance varies according to the temperature), and
wherein the liquid level detection device is configured to measure the temperature and a resistance value of the heat generating element (Page 6, 1st Paragraph: The fact that this sensor is able to measure a departure from a temperature means that the sensor is able to measure temperature in general. Additionally, Fig 6 shows a plot of Temperature vs Fuel Level which lends credence to this idea; The examiner notes that since temperature and resistance are correlated, this liquid level detection device is also configured for determining the temperature and resistance of the heat generating element).
It would have been obvious before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Pardy such that wherein a heat generating element having an electrical resistance that varies depending on a temperature is provided between the first plate and the second plate, and wherein the liquid level detection device is configured to measure the temperature and a resistance value of the heat generating element in order to accurately determine the level of liquid in the vessel.
Regarding Claim 4, Higashiiue, Itatsu, Sun, and Pardy teach the limitations of claim 3.
Higashiiue, Itatsu, and Sun fail to teach
wherein when the first plate is viewed from one surface of the first plate, an entire surface of the heat generating element is covered by the first plate.
Pardy, from the same field of endeavor, discloses
wherein when the first plate is viewed from one surface of the first plate, an entire surface of the heat generating element is covered by the first plate (Fig 2: The entire surface of the resistor card is covered by plate 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Pardy such that wherein when the first plate is viewed from one surface of the first plate, an entire surface of the heat generating element is covered by the first plate in order to protect the heat generating element from exposure to the liquid in the vessel by shielding the heat generating element with the plate.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Itatsu and Sun, as applied to claim 1 above, and further in view of Blodt et al (US-20180224318-A1) (hereinafter Blodt)
Regarding Claim 6, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue, Itatsu, and Sun fail to teach
wherein the first plate comprises a transmitter, 
wherein the second plate comprises a receiver,
wherein the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse,
wherein the second plate is configured to receive the one of the ultrasonic wave, the vibration, and the pulse, and
wherein the liquid level detection device is configured to measure a response when the second plate receives the one of the ultrasonic wave, the vibration, and the pulse.
Blodt, from the same field of endeavor, discloses
wherein the first plate comprises a transmitter (Fig 2a: The fork tine 4a comprises a conductive trace 7a), 
wherein the second plate comprises a receiver (Fig 2a: the fork tine 4b comprises a conductive trace 7b; The examiner notes that a conductive medium such as a conductive trace is capable of not only transmitting electromagnetic waves but also receiving them. The examiner further notes that such technology is well known and one such example is a Whip Antenna which can not only transmit electromagnetic waves but also receive them),
wherein the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse (Fig 3D: The fork tine 7a transmits electromagnetic waves; Electromagnetic waves are perturbations in the electromagnetic field),
wherein the second plate is configured to receive the one of the ultrasonic wave, the vibration, and the pulse (Fig 3D: The examiner notes that although the figure shows the conductive trace 7b operating in a transmissive role, one would easily understand that a conductive medium is also operable to receive electromagnetic waves; Electromagnetic waves are perturbations in the electromagnetic field), and
wherein the liquid level detection device is configured to measure a response when the second plate receives the one of the ultrasonic wave, the vibration, and the pulse (Claim 17: The evaluation unit determines the process variable from the received signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Blodt such that wherein the first plate comprises a transmitter, wherein the second plate comprises a receiver, wherein the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse, wherein the second plate is configured to receive the one of the ultrasonic wave, the vibration, and the pulse, and wherein the liquid level detection device is configured to measure a response when the second plate receives the one of the ultrasonic wave, the vibration, and the pulse in order to accurately determine the level of liquid in the vessel.
Regarding Claim 8, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue, Itatsu, and Sun fail to teach
wherein the first plate comprises an optical transmitter, 
wherein the second plate comprises an optical receiver,
wherein the first plate is configured to emit light,
wherein the second plate is configured to receive the light, and 
wherein the liquid level detection device is configured to measure a response when the second plate receives the light.
Blodt, from the same field of endeavor, discloses
wherein the first plate comprises an optical transmitter (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028] : The gradient conductor is a light wave-guide which transmits light), 
wherein the second plate comprises an optical receiver (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028] : The gradient conductor is a light wave-guide; The examiner notes that an optical waveguide is operable to receive optical waves),
wherein the first plate is configured to emit light (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028]: The gradient conductor is a light wave-guide which transmits light),
wherein the second plate is configured to receive the light (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028]: The gradient conductor is a light wave-guide; The examiner notes that an optical waveguide is operable to receive optical waves), and 
wherein the liquid level detection device is configured to measure a response when the second plate receives the light (Claim 17: The evaluation unit determines the process variable from the received signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Blodt such that wherein the first plate comprises an optical transmitter, wherein the second plate comprises an optical receiver, wherein the first plate is configured to emit light, wherein the second plate is configured to receive the light, and wherein the liquid level detection device is configured to measure a response when the second plate receives the light in order to accurately determine the level of liquid in the vessel.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Itatsu and Sun, as applied to claim 1 above, and further in view of Yoshida et al (US-20130320248-A1) (hereinafter Yoshida)
Regarding Claim 7, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue, Itatsu, and Sun fail to teach
wherein the first plate comprises a transducer,
wherein the second plate comprises a reflector,
wherein the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse and receive the one of the ultrasonic wave, the vibration, and the pulse reflected by the second plate, and
wherein the liquid level detection device is configured to measure a response when the first plate receives the one of the ultrasonic wave, the vibration, and the pulse.
Yoshida, from the same field of endeavor, discloses
wherein the first plate comprises a transducer (Fig 12B: Light emitting section 92 and light receiving section 94),
wherein the second plate comprises a reflector (Fig 12B, Par [0088]: Reflective plate 25),
wherein the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse and receive the one of the ultrasonic wave, the vibration, and the pulse reflected by the second plate (Fig 12B: The light emitting section 92 transmits light which is a perturbation in the electromagnetic field) and receive the one of the ultrasonic wave, the vibration, and the pulse reflected by the second plate (Fig 12B: The light receiving section 94 receives light which, as noted above, is a perturbation in the electromagnetic field), and
wherein the liquid level detection device is configured to measure a response when the first plate receives the one of the ultrasonic wave, the vibration, and the pulse (Par [0053], Fig 2: The remaining amount determining section 42 determines the remaining amount of ink in the ink cartridge based upon the processing of the received light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Yoshida such that wherein the first plate comprises a transducer, wherein the second plate comprises a reflector, wherein the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse and receive the one of the ultrasonic wave, the vibration, and the pulse reflected by the second plate, and wherein the liquid level detection device is configured to measure a response when the first plate receives the one of the ultrasonic wave, the vibration, and the pulse in order to accurately determine the level of liquid in the vessel.
Regarding Claim 9, Higashiiue, Itatsu, and Sun teach the limitations of claim 1.
Higashiiue, Itatsu, and Sun fail to teach
wherein the first plate comprises an optical transceiver,
wherein the second plate comprises a reflector, and
wherein the first plate is configured to emit light and receive the light reflected by the second plate, and 
wherein the liquid level detection device is configured to measure a response when the first plate receives the light.
Yoshida, from the same field of endeavor, discloses
wherein the first plate comprises an optical transceiver (Fig 12B: Light emitting section 92 and light receiving section 94),
wherein the second plate comprises a reflector (Fig 12B, Par [0088]: Reflective plate 25), and
wherein the first plate is configured to emit light and receive the light reflected by the second plate (Fig 12B: Light is emitted from the light emitting section 92, reflected from the reflective plate 25, and received back at the light receiving section 94), and 
wherein the liquid level detection device is configured to measure a response when the first plate receives the light (Par [0053], Fig 2: The remaining amount determining section 42 determines the remaining amount of ink in the ink cartridge based upon the processing of the received light)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashiiue in view of Itatsu and Sun with Yoshida such that wherein the first plate comprises an optical transceiver, wherein the second plate comprises a reflector, and wherein the first plate is configured to emit light and receive the light reflected by the second plate, and wherein the liquid level detection device is configured to measure a response when the first plate receives the light in order to accurately determine the level of liquid in the vessel.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/            Examiner, Art Unit 2861                                                                                                                                                                                            

/DAVID Z HUANG/            Primary Examiner, Art Unit 2861